SECOND AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

     

THIS SECOND AMENDMENT TO SHARE EXCHANGE AGREEMENT (the "Second Amendment"), is
dated as of November 29, 2002, by and between Royal Gold, Inc., a Delaware
corporation ("Buyer"), and P. Lee Halavais (the "Stockholder").  

     

WHEREAS, Stockholder and Buyer entered into a Share Exchange Agreement dated as
of November 9, 2002 (the "Agreement"), pursuant to which, subject to the terms
and conditions of the Agreement, Stockholder agreed to sell and Buyer agreed to
purchase 49,371,193 shares (the "Shares") of High Desert Mineral Resources,
Inc., a Delaware corporation ("High Desert"); and  

     

WHEREAS, the Agreement provides that if the Closing (as defined in the
Agreement) has not been consummated by November 22, 2002 (the "Termination
Date"), either Stockholder or Buyer may terminate the Agreement; and  

     

WHEREAS, Stockholder and Buyer entered into an Amendment to Share Exchange
Agreement dated as of November 22, 2002, pursuant to which they agreed to change
the Termination Date to November 29, 2002; and  

     

WHEREAS, the parties desire to extend the Termination Date through December 6,
2002.  

     

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confirmed, Stockholder and Buyer hereby
agree to amend the Agreement so that each reference to November 29, 2002 in
Section 8.1(c) of the Agreement, as amended, is changed to December 6, 2002. As
amended by this Second Amendment, the parties hereby confirm that the Agreement
remains in full force and effect.  

     

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Share
Exchange Agreement effective as of November 29, 2002.      

STOCKHOLDER:

     

/s/ P.Lee Halavais                            

 

P. Lee Halavais

         

BUYER:

     

ROYAL GOLD, INC.

     

By: /s/ Stanley Dempsey                     

 

Name: Stanley Dempsey

 

Title: Chief Executive Officer and President



 